Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (USP 10,548,826).
Yaun et al. discloses oral care compositions, see title. Yuan et al. teaches non-aqueous liquid (reads on the claimed orally acceptable vehicle) and 12-hydroxy stearic acid (a fatty acid which reads on the claimed gelling agent), see claim 1 and column 4, lines 40-43. The reference discloses use of peroxides including hydrogen peroxide as a whitening agent in a specific embodiment, see column 7, lines 10-12 and claim 9. The amount of 12-HAS is disclosed to be present in the composition from about 1% to about 20%, based on the total weight of the composition, see claim 15. Yaun et al. does not teach use of fatty alcohols, see claim 1. Yuan et al. teaches the oral care composition in the form of a gel, see column 4, lines 40-44. Table 2 discloses no phase separation, thus reading on single phase composition. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (USP 10,548,826) in view of Oniki et al. (US PG pub. 2007/0122360).
Yuan et al. as discussed above does not teach use of unsaturated fatty acid.
Oniki et al. discloses non-aqueous gel compositions for tooth whitening, see title. Oniki teaches use of gelling agents such as 12-hydroxystearic acid (saturated fatty acid), oleic acid (unsaturated acid), linoleic acid, linolenic acid, erucic acid, jalaric acid, 9,10,16-trihydroxypalmitic acid, palmitoleic acid, 12-hydroxystearic acid and isostearic acid, see abstract, [0035], [0041], example 6 and claims1 and 4.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the unsaturated gelling agent into the oral care gel composition of Yuan et al. One of ordinary skill would have been motivated to do so because use of fatty acid gelling agent prevents leaching out of the whitening agent, see [0020] and [0035] and further the gelling agent facilitates its application and adhesion to teeth and prevents it from being diluted by saliva and from dissolving in mouth, see [0047] as taught by Oniki et al. Additionally, it is generally prima facie obvious to substitute an equivalent agent known for the same purpose.  See MPEP 2144.06. Thus substitution of saturated 12-HSA fatty acid gelling agent with unsaturated fatty acid, oleic acid as gelling agent would have been obvious to one of ordinary skill in the art with the expectation of obtaining similar gelling effects.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (USP 10,548,826) in view of Pan et al. (US PG pub. 2016/0303011A1).
Yuan et al. as discussed above does not teach use of the specific peroxide whitening agent such as cross-linked PVP hydrogen peroxide complex as claimed instantly.
Pan et al. discloses a toothpaste composition comprising cross-linked PVP hydrogen peroxide complex as a whitening agent in a non-aqueous formulation, see title, example 4 and claim 15. Pan et al. discloses use of peroxide whitening agent in a toothpaste formulation for long term storage and which remains effective to clean and whiten teeth, see page 1, [0005].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the peroxide whitening agent in a toothpaste formulation as taught by Pan et al. into the oral care formulation of Yuan et al. One of ordinary skill would have been motivated to do so because Pan et al. discloses use of peroxide whitening agent in a toothpaste formulation for long term storage and which remains effective to clean and whiten teeth, see page 1, [0005].

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of (U.S. Patent No. 10,548,826) in view of Pan et al. (US PG pub. 2016/0303011A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an oral care composition, comprising:
an orally acceptable vehicle; a peroxide whitening agent; and one or more gelling agents, wherein the gelling agents comprise a fatty acid, wherein the fatty acid comprises a C12-C28 fatty acid, wherein the fatty acid comprises at least one of lauric acid, tridecylic acid, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, nonadecylic acid, arachidic acid, heneicosylic acid, behenic acid, tricosylic
acid, lignoceric acid, pentacosylic acid, cerotic acid, heptacosylic acid, montanic acid, linoleic acid, arachidonic acid, palmitoleic acid, oleic acid, or mixtures thereof. 
The patented claims recite an oral care composition, comprising: from about 50% to about 99% of a non-aqueous liquid, based on the total weight of the oral care composition, and from about 1% to about 20% of a fatty acid structure-building agent, based on the total weight of the oral care composition, wherein the fatty acid structure-building agent comprises 12-HSA; and wherein the non-aqueous liquid and the fatty acid structure-building agent are present in a mass ratio of from about 9:1 to about 4:1. Dependent claims recite wherein whitening agents are used.
The patented claims do not recite use of the peroxide whitening agent or the specific peroxide whitening agent such as cross-linked PVP hydrogen peroxide complex in a toothpaste formulation as claimed instantly. While the patented dependent claim recites use of whitening agents, the claims do not recite the peroxide whitening agents.
Pan et al. discloses a toothpaste composition comprising cross-linked PVP hydrogen peroxide complex as a whitening agent in a non-aqueous formulation, see title, example 4 and claim 15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the peroxide whitening agent in a toothpaste formulation as taught by Pan et al. into the instantly claimed oral care composition. One of ordinary skill would have been motivated to do so because patented claims also recite oral care composition with the dependent claim reciting use of whitening agents and Pan et al. while disclosing oral care composition teach use of peroxide whitening agent in a toothpaste formulation for long term storage that remains effective to clean and whiten teeth, see page 1, [0005].
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of (U.S. Patent No. 10,548,826) in view of Pan et al. (US PG pub. 2016/0303011A1) and further in view of Oniki et al. (US PG Pub. 2007/122360).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an oral care composition, comprising:
an orally acceptable vehicle; a peroxide whitening agent; and one or more gelling agents, wherein the gelling agents comprise a fatty acid, wherein the fatty acid comprises a C12-C28 fatty acid, wherein the fatty acid comprises at least one of lauric acid, tridecylic acid, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, nonadecylic acid, arachidic acid, heneicosylic acid, behenic acid, tricosylic
acid, lignoceric acid, pentacosylic acid, cerotic acid, heptacosylic acid, montanic acid, linoleic acid, arachidonic acid, palmitoleic acid, oleic acid, or mixtures thereof. 
The patented claims recite an oral care composition, comprising: from about 50% to about 99% of a non-aqueous liquid, based on the total weight of the oral care composition, and from about 1% to about 20% of a fatty acid structure-building agent, based on the total weight of the oral care composition, wherein the fatty acid structure-building agent comprises 12-HSA; and wherein the non-aqueous liquid and the fatty acid structure-building agent are present in a mass ratio of from about 9:1 to about 4:1. Dependent claims recite wherein whitening agents are used.
The patented claims do not recite use of gelling agents that is an unsaturated fatty acid as claimed in instant claim 5.
Oniki et al. discloses non-aqueous gel compositions for tooth whitening, see title. Oniki teaches use of gelling agents such as 12-hydroxystearic acid (saturated fatty acid), oleic acid (unsaturated fatty acid), linoleic acid, linolenic acid, erucic acid, jalaric acid, 9,10,16-trihydroxypalmitic acid, palmitoleic acid, 12-hydroxystearic acid and isostearic acid, see abstract, [0035], [0041], example 6 and claims1 and 4. (Oniki thus teaches use of saturated and unsaturated fatty acids as gelling agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the unsaturated fatty acid as gelling agent (structuring agent) into the oral care composition of instant claims. One of ordinary skill would have been motivated to do so because use of such gelling agent prevents leaching out of the whitening agent, see [0020] and [0035] and further the gelling agent facilitates its application and adhesion to teeth and prevents it from being diluted by saliva and from dissolving in mouth, see [0047] as taught by Oniki et al. Additionally, it is generally prima facie obvious to substitute an equivalent agent known for the same purpose.  See MPEP 2144.06.
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of (USP 11,090,241) in view of Pan et al. (US PG pub. 2016/0303011A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an oral care composition, comprising:
an orally acceptable vehicle; a peroxide whitening agent; and one or more gelling agents, wherein the gelling agents comprise a fatty acid, wherein the fatty acid comprises a C12-C28 fatty acid, wherein the fatty acid comprises at least one of lauric acid, tridecylic acid, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, nonadecylic acid, arachidic acid, heneicosylic acid, behenic acid, tricosylic
acid, lignoceric acid, pentacosylic acid, cerotic acid, heptacosylic acid, montanic acid, linoleic acid, arachidonic acid, palmitoleic acid, oleic acid, or mixtures thereof. 
The patented claims recite an oral care composition, comprising: from about 0.01% to about 99% of a non-aqueous dispersant, based on the total weight of the oral care composition, and from about 0.01% to about 60% of a fatty acid structure-building agent, based on the total weight of the oral care composition, wherein the fatty acid structure-building agent comprises 12-HSA; and wherein the non-aqueous liquid and the fatty acid structure-building agent are present in a mass ratio of from about 9:1 to about 4:1. Dependent claim 9 recite wherein whitening agents are used.
The patented claims do not recite use of the peroxide whitening agent or the specific peroxide whitening agent such as cross-linked PVP hydrogen peroxide complex as claimed instantly. While the patented dependent claim recites use of whitening agents, the claims do not recite the peroxide whitening agents.
Pan et al. discloses a toothpaste composition comprising cross-linked PVP hydrogen peroxide complex as a whitening agent in a non-aqueous formulation, see title, example 4 and claim 15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the peroxide whitening agent in a toothpaste formulation as taught by Pan et al. into the patented claimed oral care composition. One of ordinary skill would have been motivated to do so because patented claims also recite oral care composition with the dependent claim reciting use of whitening agents and Pan et al. while disclosing oral care composition teach use of peroxide whitening agent in a toothpaste formulation for long term storage that remains effective to clean and whiten teeth, see page 1, [0005].

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of (USP 11,090,241) in view of Pan et al. (US PG pub. 2016/0303011A1) and further in view of Oniki et al. (US PG Pub. 2007/122360).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an oral care composition, comprising:
an orally acceptable vehicle; a peroxide whitening agent; and one or more gelling agents, wherein the gelling agents comprise a fatty acid, wherein the fatty acid comprises a C12-C28 fatty acid, wherein the fatty acid comprises at least one of lauric acid, tridecylic acid, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, nonadecylic acid, arachidic acid, heneicosylic acid, behenic acid, tricosylic
acid, lignoceric acid, pentacosylic acid, cerotic acid, heptacosylic acid, montanic acid, linoleic acid, arachidonic acid, palmitoleic acid, oleic acid, or mixtures thereof. 
The patented claims recite an oral care composition, comprising a non-aqueous dispersant, based on the total weight of the oral care composition, a fatty acid structure-building agent, based on the total weight of the oral care composition, wherein the fatty acid structure-building agent comprises 12-HSA.; and wherein the non-aqueous liquid and the fatty acid structure-building agent are present in a mass ratio of from about 9:1 to about 4:1. Dependent claim 9 recites wherein whitening agents are used.
The patented claims do not recite use of gelling agents that is an unsaturated fatty acid as claimed in instant claim 5.
Oniki et al. discloses non-aqueous gel compositions for tooth whitening, see title. Oniki teaches use of gelling agents such as 12-hydroxystearic acid (saturated fatty acid), oleic acid (unsaturated fatty acid), linoleic acid, linolenic acid, erucic acid, jalaric acid, 9,10,16-trihydroxypalmitic acid, palmitoleic acid, 12-hydroxystearic acid and isostearic acid, see abstract, [0035], [0041], example 6 and claims1 and 4. (Oniki thus teaches use of saturated and unsaturated fatty acids as gelling agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the unsaturated fatty acid as gelling agent (structuring agent) into the oral care composition of patented claims and come to instant claims. One of ordinary skill would have been motivated to do so because use of such gelling agent prevents leaching out of the whitening agent, see [0020] and [0035] and further the gelling agent facilitates its application and adhesion to teeth and prevents it from being diluted by saliva and from dissolving in mouth, see [0047] as taught by Oniki et al. Additionally, it is generally prima facie obvious to substitute an equivalent agent known for the same purpose.  See MPEP 2144.06.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of (USP 11,141,364).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an oral care composition, comprising:
an orally acceptable vehicle; a peroxide whitening agent; and one or more gelling agents, wherein the gelling agents comprise a fatty acid, wherein the fatty acid comprises a C12-C28 fatty acid, wherein the fatty acid comprises at least one of lauric acid, tridecylic acid, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, nonadecylic acid, arachidic acid, heneicosylic acid, behenic acid, tricosylic
acid, lignoceric acid, pentacosylic acid, cerotic acid, heptacosylic acid, montanic acid, linoleic acid, arachidonic acid, palmitoleic acid, oleic acid, or mixtures thereof. 
The patented claims recite a single phase oral care composition comprising:
an orally acceptable vehicle; a peroxide whitening agent; and one or more gelling agents, wherein the gelling agents comprise a fatty acid; wherein the oral care composition is a toothpaste; and wherein the oral care composition comprises water in an amount of less than 1.0 % by weight; wherein the fatty acid comprises at least one of lauric acid, tridecylic acid, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, nonadecylic acid, arachidic acid, heneicosylic acid, behenic acid, tricosylic acid, lignoceric acid, pentacosylic acid, cerotic acid, heptacosylic acid, montanic acid, or an unsaturated fatty acid, wherein the oral care composition comprises water in an amount of less than 1.0 % by weight.
The patented claims reciting orally acceptable vehicle, peroxide whitening agent and gelling agent read on the instantly claimed oral care composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612